Citation Nr: 9925218	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  98-02 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
a Osgood-Schlatter disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1943 to May 
1944.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in March 1997, in which the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
petition to reopen his claim of entitlement to service 
connection for Osgood-Schlatter disease.  The veteran 
subsequently perfected an appeal of that decision.


FINDINGS OF FACT

1.  The veteran's petition to reopen his claim of entitlement 
to service connection for Osgood-Schlatter disease was denied 
by the RO in a July 1946 decision, from which the veteran did 
not perfect an appeal.

2.  The evidence received subsequent to July 1946 has not 
been previously submitted; however, it is cumulative and not 
material, and when reviewed in conjunction with the evidence 
that had been previously submitted it is not significant 
enough that it must be considered in order to fairly decide 
the merits of the claim.  


CONCLUSIONS OF LAW

1.  The RO's July 1946 rating decision, wherein the veteran's 
petition to reopen his claim of entitlement to service 
connection for Osgood-Schlatter was denied, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 2.1103, 3.104(a) 
(1998).

2.  The evidence received subsequent to the July 1946 
decision is not new and material, and does not serve to 
reopen the veteran's claim of entitlement to service 
connection for Osgood-Schlatter disease.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a July 1946 decision the RO denied the veteran's claim of 
entitlement to service connection for a bilateral knee and 
leg disease, identified as Osgood-Schlatter disease, finding 
that the disease had pre-existed the veteran's entry into 
service and was not aggravated therein.  In June 1981 the 
veteran filed another application of entitlement to service 
connection for his Osgood-Schlatter disease, but he failed to 
submit any evidence to support his petition, even after the 
RO notified him that such information was necessary.  
Accordingly, this claim is deemed abandoned.  Buckinger v. 
Brown, 5 Vet. App. 435, 436 (1993).

Prior RO decisions are final, and may be reopened only upon 
the receipt of additional evidence that, under the applicable 
statutory and regulatory provisions, is both new and 
material.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
38 U.S.C.A. §§ 5108, 7104(b).  Pursuant to the applicable 
regulation, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself, or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

In order to be "new" the evidence must not have been in the 
record at the time of the last final denial of the claim, and 
must not be merely redundant or cumulative of already 
considered evidence; that is, it should present new 
information.  Evans v. Brown, 9 Vet. App. 273, 283 (1996); 
see also Dolan v. Brown, 9 Vet. App. 358, 363 (1996).  In 
addition to being "new," the evidence must be material, in 
that it pertains to the issue for which the petition to 
reopen is requested.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  In order to be "material," the evidence need not 
warrant revision of a previous decision.  Hodge v. West, No. 
98-7017, (Fed. Cir. Sept. 16, 1998).  The significant factor 
is whether there is a complete record for evaluation of an 
appellant's claim.  Id.  Further, in determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

Additionally, the Court of Appeals of Veterans Claims has 
held that, the first determination is whether the veteran has 
presented new and material evidence under 38 C.F.R. § 
3.156(a)(1998) in order to have a finally denied claim 
reopened.  Second, if new and material evidence has been 
presented, immediately upon reopening the claim it must be 
determined whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, see 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the claim 
as reopened (and as distinguished from the original claim) is 
well grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  
Third, if the claim is well grounded, evaluation of the 
merits of the claim must occur but only after ensuring that 
the duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc); Winters v. West, 12 Vet. App. 203 (1999) (en banc).

The evidence of record at the time of the RO's July 1946 
decision consisted of the veteran's application for 
compensation benefits, his service medical records, and a 
medical affidavit by a Dr. Boggs indicating no diagnosis, but 
noting that the veteran complained of pain in his right and 
left knee, popliteal space.  The veteran's service medical 
records reveal that the veteran was normal at enlistment in 
November 1943.  He was treated in February 1944 for pain in 
his right knee after physical exercise.  He was first 
diagnosed with a simple fracture of the right tibia and 
casted.  In March 1944 after additional x-rays, the diagnosis 
was changed to Osgood-Schlatter disease, and the treating 
physician determined that it had existed prior to entry.  The 
veteran was recommended for discharge.  A medical survey was 
performed, and the report of the survey indicates that the 
veteran had Osgood-Schlatter disease, that it was not 
incurred in the line of duty but had existed prior to entry, 
and was not aggravated by service.  The report also 
recommended discharge due to physical disability.  The 
veteran was honorably discharged in May 1944.
The evidence submitted by the veteran with his petition to 
reopen consists of VA outpatient treatment records for the 
period from January 1980 to April 1997 from various VA 
medical facilities.  These records show sporadic treatment 
for bilateral knee complaints from February 1994 to May 1996.  
Also of record is hearing testimony given by the veteran at a 
March 1998 hearing before the RO.  At this hearing the 
veteran asserted that he did not have problems with his knees 
during recruit training despite intense workouts, and did not 
have problems until he injured his left knee at an ice 
skating rink.  He asserts that his condition was aggravated 
by service.  

Reviewing this evidence, the Board finds that it is not new, 
in that it is cumulative of evidence already of record, and 
it is not material.  At the time of the July 1946 decision, 
it was established that the veteran had Osgood-Schlatter 
disease, that his knees were normal at enlistment, and that 
his disease had been discovered in service due to x-rays 
taken in conjunction with an apparent right knee injury.  
Medical evidence in service asserts that the disease was not 
aggravated during service.  The medical evidence submitted by 
the veteran merely confirms the current existence of a 
disability, and his statements at the hearing regarding 
having no problems at entry until an injury to his "left" 
knee in service are also cumulative.  Additionally, the 
evidence is not material to the issue of aggravation or 
incurrence.  Therefore, the Board finds that the veteran has 
not presented new and material evidence sufficient to reopen 
his claim of entitlement to service connection for Osgood-
Schlatter disease.

The Board notes that in the August 1999 Written Brief 
presentation the veteran's accredited representative asserts 
that the veteran's petition to reopen should be granted 
because subsequent to 1946 an opinion by the Office of 
General Counsel held that when a congenital and developmental 
disease is initially diagnosed in service a medical opinion 
regarding whether it was aggravated therein is appropriate, 
and that this opinion constitutes new law that requires 
reopening.  However, the Board does not consider this opinion 
to be such a significant change in the law that reopening is 
required as a result of it, and furthermore, in the present 
case, there is medical evidence that the veteran's disorder 
was not aggravated in service as it was noted in the medical 
survey report.  Additionally, there is no documented injury 
to the veteran's "left" knee in service, the existence of 
Osgood-Schlatter disease in this leg was discovered based on 
x-ray evidence.  Therefore, the representative's argument 
does not alter the Board's decision denying the veteran's 
petition to reopen his claim of entitlement to service 
connection for Osgood-Schlatter disease.


ORDER

New and material evidence has not been received to reopen a 
claim for service connection for Osgood-Schlatter disease.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

